TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00188-CV


Nobell Communications, Inc., d/b/a Nobell Communications of Delaware, f/k/a Nobell
Communications, Inc., a Texas Corporation, Appellant

v.

Andrew Heller, Harvey Ring, and Carmelo M. Gordian, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-07-000225, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant's brief was due on September 28, 2009.  On October 28, 2009, this Court
notified Appellant that its brief was overdue and that failure to file a proper motion for extension of
time by November 9, 2009, would result in the dismissal of this appeal for want of prosecution.  To
date, Appellant has not filed a brief or a motion for extension of time.  Accordingly, we dismiss this
appeal for want of prosecution.
 
 
					           Diane M. Henson, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   December 16, 2009